

116 HR 5300 IH: Enhancing Financial Stability Research and Oversight Act
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5300IN THE HOUSE OF REPRESENTATIVESDecember 4, 2019Mr. Foster introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Financial Stability Act of 2010 to preserve the independent funding in the Office of
			 Financial Research, to establish minimum staffing levels for the Financial
			 Stability Oversight Council, to establish minimum funding levels for such
			 staff, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Financial Stability Research and Oversight Act. 2.Preserving independent fundingThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended—
 (1)in section 152— (A)by amending subsection (c) to read as follows:
					
						(c)Budget
 (1)In generalThe Director shall have sole discretion to establish the annual budget of the Office. (2)Minimum funding level of the budgetThe annual budget of the Office in any given fiscal year shall not be less than $104,770,000.
 (3)Adjustment of minimum funding levelThe dollar amount referred to in paragraph (2) shall be adjusted annually by the Director, using the percent increase, if any, in the employment cost index for total compensation for State and local government workers published by the Federal Government, or the successor index thereto, for the 12-month period ending September 30 of the year preceding the annual budget.
 (4)Minimum staffing levelThe Director shall ensure that the Office has not less than 255 full-time equivalent positions.; and (B)in subsection (d), by striking , in consultation with the Chairperson, each place such term appears;
 (C)in subsection (h), by striking , in consultation with the Chairperson,; and (D)in subsection (i), by striking , in consultation with the Chairperson,;
 (2)in section 155— (A)in subsection (d), by inserting before the period the following: , as determined in the sole discretion of the Director; and
 (B)by adding at the end the following:  (e)ReviewabilityNotwithstanding any other provision of this subtitle, the funding pursuant to subsection (d) shall not be subject to review by the Committees on Appropriations of the House of Representatives and the Senate.
 (f)Preservation of the Office of Financial Research’s independenceNothing in this section shall authorize the Secretary to influence the budget or the number or compensation of employees of the Office..
				3.Minimum FSOC staffing levels
 (a)Minimum staffing levelSection 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) is amended by adding at the end the following:
				
 (k)Minimum staffing levelThe Chairperson of the Council shall ensure that the Council has not less than 36 full-time equivalent positions, not including any employees detailed pursuant to subsection (j)..
 (b)Minimum budget levelsSection 118 of the Financial Stability Act of 2010 (12 U.S.C. 5328) is amended to read as follows:  118.Council funding (a)In generalThe Office of Financial Research shall transfer to the Council the amount of funds necessary to pay for the expenses of the Council, and the Council may immediately use such funds.
 (b)Minimum budgetThe Office of Financial Research shall transfer not less than $8,500,000 to the Council each year to pay for the staffing and other expenses of the Council, including for the office of the independent member of the Council described under section 111(b)(1)(J). Such dollar amount shall be adjusted annually by the Chairperson of the Council, using the percent increase, if any, in the employment cost index for total compensation for State and local government workers published by the Federal Government, or the successor index thereto, for the 12-month period ending September 30 of the previous year..
			